Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 1 of 24 PageID 2518




     -EXHIBIT A-
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 2 of 24 PageID 2519


   From:            Ross Good
   To:              Seth Corthell
   Cc:              Martin Jaszczuk; Margaret Schuchardt; Ryan Kelly; Glenn Hara
   Subject:         Re: Arkin v. Smith - Notice of Depositions
   Date:            Wednesday, March 18, 2020 12:38:42 PM


   Seth,
   We want testimony from your clients' employees regarding policies, procedures, PEIP, EBR,
   etc. We believe having you file your Motion for Protective Order secures our position that we
   have been trying to take these depositions since January and you have stymied us. Our concern
   is that there will be no ruling on Arkin's Motion to Extend and that we will be forced to file
   our Motion for Class Certification on April 3 without the testimony. If we agree to file our
   Motion to Extend unopposed and not unilaterally notice up the deps of your clients'
   employees, will you agree not to contest Defendants' policies/procedures regarding the faxing
   at issue, PEIP, EBR, etc.?

   Please specifically identify what you will agree to waive for purposes of briefing class
   certification. Please advise if you think another call would be useful. Maybe it would help for
   Martin and Maggie to join.

   Thank you

   --  
   Ross Good
   Anderson + Wanca
   3701 Algonquin Rd., Suite 500
   Rolling Meadows, IL 60008
   rgood@andersonwanca.com - EMail
   (847) 350-9861 - Direct Phone
   (847) 350-9861 - Direct Fax
   (847) 368-1500 - Office Phone
   (847) 368-1501 - Office Fax


   On Wed, Mar 18, 2020 at 11:54 AM Seth Corthell <scorthell@jaszczuk.com> wrote:

     Hi Ross,



     After our discussion this morning, we’re still perplexed by your position. Our agreement was
     based on your prior position that you would insist on taking depositions in the next few weeks,
     which would force our hand and require us to file a motion for protective order. However, earlier
     this week you told me that you would not be taking depositions in the next few weeks given the
     COVID-19 outbreak. That being the case, there is no need for us to burden the court—especially
     at this time—with a motion for a protective order.



     If something has changed for you yet again, and you are insisting that depositions move forward in


                                                              1
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 3 of 24 PageID 2520


    the next few weeks, then send us your new deposition notices. We will at that time be forced to
    bring a motion for entry of a protective order. As I have explained to you, we don’t believe that to
    be the most prudent course of action, especially as it will unnecessarily tax court resources at a
    very inopportune time. And as we have made abundantly clear, we will advise our client to
    support your motion to extend the deadline. Nevertheless, if you insist, we will have no choice.



    I’m very happy to jump on another call with you to find an alternative way to work this out.



    Thanks,



    Seth Corthell



    Jaszczuk P.C.

    311 S. Wacker Drive, Suite 3200

    Chicago, IL 60606

    312-442-0401

    scorthell@jaszczuk.com

    www.jaszczuk.com


    NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential and/or protected
    from disclosure under applicable law, and is intended solely for the use of the individual(s) to whom it is addressed. If you believe you
    received this email in error, please notify the sender immediately, destroy this email and all copies of it and do not copy or disclose it to
    anyone else.




    From: Seth Corthell
    Sent: Wednesday, March 18, 2020 9:04 AM
    To: Ross Good <rgood@andersonwanca.com>
    Subject: RE: Arkin v. Smith - Notice of Depositions



    Ross,



                                                                        2
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 4 of 24 PageID 2521




    I am available now. My number is (312) 560-9398.



    Seth Corthell



    Jaszczuk P.C.

    311 S. Wacker Drive, Suite 3200

    Chicago, IL 60606

    312-442-0401

    scorthell@jaszczuk.com

    www.jaszczuk.com


    NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential and/or protected
    from disclosure under applicable law, and is intended solely for the use of the individual(s) to whom it is addressed. If you believe you
    received this email in error, please notify the sender immediately, destroy this email and all copies of it and do not copy or disclose it to
    anyone else.




    From: Ross Good <rgood@andersonwanca.com>
    Sent: Tuesday, March 17, 2020 11:19 PM
    To: Seth Corthell <scorthell@jaszczuk.com>
    Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
    <mschuchardt@jaszczuk.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn Hara
    <ghara@andersonwanca.com>
    Subject: Re: Arkin v. Smith - Notice of Depositions



    Seth,

    Just to recap, Arkin and Smith have agreed to the following:

    · Plaintiffs will pause all discovery, including all depositions, until March 18, 2020.

                  o Ifour motion to stay is granted by then, the issue is moot because all discovery
                  will be stayed pending a resolution regarding the class settlement.

                  o If
                     the motion to stay is denied on the merits, Defendants will agree, subject to
                  court approval, to extend the deadline for Plaintiffs to file a class certification

                                                                        3
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 5 of 24 PageID 2522


             motion by 30 days.

             o If
                the motion to stay is still pending, Defendants will move for a protective order
             on March 18 and if that motion is eventually denied, will agree, subject to court
             approval, to extend the class certification deadline by 30 days following an order
             denying the motion for protective order or otherwise rendering it moot (i.e. an
             order denying the motion to stay).



    Assuming there is no ruling by March 18, Arkin expects Defendants to move for Protective
    Order. Plaintiffs expect that Defendants will cite COVID-19 and the health threat associated
    with conducting depositions.



    In addition, but not instead of filing Defendants' Motion for Protective Order, I am attaching
    a Motion for Extension requesting 60 days (instead of the 30 days contemplated in our
    original agreement) that we propose to file extending the 4/3 class cert deadline. We do not
    need to file this immediately. I would like to discuss timing with you. When are you
    available to discuss?


    Thank you



    --  

    Ross Good

    Anderson + Wanca

    3701 Algonquin Rd., Suite 500

    Rolling Meadows, IL 60008

    rgood@andersonwanca.com - EMail

    (847) 350-9861 - Direct Phone

    (847) 350-9861 - Direct Fax

    (847) 368-1500 - Office Phone

    (847) 368-1501 - Office Fax




    On Tue, Mar 17, 2020 at 11:27 AM Seth Corthell <scorthell@jaszczuk.com> wrote:


                                                 4
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 6 of 24 PageID 2523


      Ross,



      We are in agreement that depositions are not feasible in the coming weeks. Accordingly,
      we think the best action is for you to file a motion to extend the deadline. Please send us a
      draft motion to extend the deadline. We will review it and assuming there is nothing
      objectionable, we will advise our clients to agree to the extension.



      Best,



      Seth Corthell



      Jaszczuk P.C.

      311 S. Wacker Drive, Suite 3200

      Chicago, IL 60606

      312-442-0401

      scorthell@jaszczuk.com

      www.jaszczuk.com


      NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential and/or protected
      from disclosure under applicable law, and is intended solely for the use of the individual(s) to whom it is addressed. If you believe
      you received this email in error, please notify the sender immediately, destroy this email and all copies of it and do not copy or
      disclose it to anyone else.




      From: Ross Good <rgood@andersonwanca.com>
      Sent: Tuesday, March 17, 2020 10:44 AM
      To: Seth Corthell <scorthell@jaszczuk.com>
      Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
      <mschuchardt@jaszczuk.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn Hara
      <ghara@andersonwanca.com>
      Subject: Re: Arkin v. Smith - Notice of Depositions



      Seth,


                                                                     5
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 7 of 24 PageID 2524


      I do not think it is feasible to take any depositions for more than 30 days. As their lawyer,
      I do not think you will produce deponents in the next 30 days.



      That said, there is still a deadline in place. I think you should file your protective order or
      we should agree to move the deadlines in the court's case management order by more than
      30 days in light of the global pandemic. If you think there is a reason for us to discuss,
      please call 847-350-9861.



      --  

      Ross Good

      Anderson + Wanca

      3701 Algonquin Rd., Suite 500

      Rolling Meadows, IL 60008

      rgood@andersonwanca.com - EMail

      (847) 350-9861 - Direct Phone

      (847) 350-9861 - Direct Fax

      (847) 368-1500 - Office Phone

      (847) 368-1501 - Office Fax




      On Tue, Mar 17, 2020 at 10:25 AM Seth Corthell <scorthell@jaszczuk.com> wrote:

         Ross,



         I am a bit confused by your email. During our conversation, you seemed to indicate
         that you did not think it was possible to take depositions given the COVID-19
         outbreak. If you do not intend to take depositions in the coming weeks, we will not
         need to move for a protective order. However, if you intend to notice depositions to
         take place in the next month, we will move for a protective order as we discussed in late
         February.



         If you would like to discuss this further, please do not hesitate to call me. I am working
         from home today and am available via my cell phone at (312) 560-9398. We would

                                                  6
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 8 of 24 PageID 2525


        prefer to work this out without motion practice.



        Best,



        Seth Corthell



        Jaszczuk P.C.

        311 S. Wacker Drive, Suite 3200

        Chicago, IL 60606

        312-442-0401

        scorthell@jaszczuk.com

        www.jaszczuk.com


        NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential and/or
        protected from disclosure under applicable law, and is intended solely for the use of the individual(s) to whom it is addressed. If
        you believe you received this email in error, please notify the sender immediately, destroy this email and all copies of it and do
        not copy or disclose it to anyone else.




        From: Ross Good <rgood@andersonwanca.com>
        Sent: Monday, March 16, 2020 10:44 PM
        To: Seth Corthell <scorthell@jaszczuk.com>
        Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
        <mschuchardt@jaszczuk.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn
        Hara <ghara@andersonwanca.com>
        Subject: Re: Arkin v. Smith - Notice of Depositions



        Seth,

        As discussed this afternoon, if the motion to stay is still pending on March 18,
        Defendants should move for a protective order on March 18. As previously agreed, if
        that motion is eventually denied, Defendants will agree, subject to court approval, to
        extend the class certification deadline by 30 days following an order denying the
        motion for protective order or otherwise rendering it moot (i.e. an order denying the
        motion to stay).


                                                                   7
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 9 of 24 PageID 2526




        Please confirm Defendants will file the Motion for Protective Order on March 18 if the
        Motion to Stay is still pending.



        Thank you



        --  

        Ross Good

        Anderson + Wanca

        3701 Algonquin Rd., Suite 500

        Rolling Meadows, IL 60008

        rgood@andersonwanca.com - EMail

        (847) 350-9861 - Direct Phone

        (847) 350-9861 - Direct Fax

        (847) 368-1500 - Office Phone

        (847) 368-1501 - Office Fax




        On Mon, Mar 16, 2020 at 10:12 AM Ross Good <rgood@andersonwanca.com> wrote:

           Seth,

           Thank you for talking to me. As discussed, you will talk to Martin and the rest of
           your side about a possible revised plan if nothing changes by 3/18 for more than 30
           day extension in light of the global pandemic.


           Thank you



           --  

           Ross Good

           Anderson + Wanca

                                                8
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 10 of 24 PageID 2527


          3701 Algonquin Rd., Suite 500

          Rolling Meadows, IL 60008

          rgood@andersonwanca.com - EMail

          (847) 350-9861 - Direct Phone

          (847) 350-9861 - Direct Fax

          (847) 368-1500 - Office Phone

          (847) 368-1501 - Office Fax




          On Sun, Mar 15, 2020 at 9:09 PM Ross Good <rgood@andersonwanca.com> wrote:

            What time is good for you? Earlier is better for me.



            --  

            Ross Good

            Anderson + Wanca

            3701 Algonquin Rd., Suite 500

            Rolling Meadows, IL 60008

            rgood@andersonwanca.com - EMail

            (847) 350-9861 - Direct Phone

            (847) 350-9861 - Direct Fax

            (847) 368-1500 - Office Phone

            (847) 368-1501 - Office Fax




            On Sun, Mar 15, 2020 at 2:55 PM Seth Corthell <scorthell@jaszczuk.com> wrote:

               Yes. Let’s talk tomorrow morning.



                                                9
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 11 of 24 PageID 2528



              Seth Corthell



              Jaszczuk P.C.

              311 S. Wacker Drive, Suite 3200

              Chicago, IL 60606

              312-442-0401

              scorthell@jaszczuk.com

              www.jaszczuk.com


              NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential
              and/or protected from disclosure under applicable law, and is intended solely for the use of the individual(s) to whom
              it is addressed. If you believe you received this email in error, please notify the sender immediately, destroy this
              email and all copies of it and do not copy or disclose it to anyone else.




              From: Ross Good <rgood@andersonwanca.com>
              Sent: Saturday, March 14, 2020 9:43 PM
              To: Seth Corthell <scorthell@jaszczuk.com>
              Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
              <mschuchardt@jaszczuk.com>; Ryan Kelly <rkelly@andersonwanca.com>;
              Glenn Hara <ghara@andersonwanca.com>
              Subject: Re: Arkin v. Smith - Notice of Depositions



              Seth,

              As you know, March 18 is approaching quickly. Do you have a few minutes to
              talk about this on Monday?


              Thank you



              --  

              Ross Good

              Anderson + Wanca



                                                              10
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 12 of 24 PageID 2529


              3701 Algonquin Rd., Suite 500

              Rolling Meadows, IL 60008

              rgood@andersonwanca.com - EMail

              (847) 350-9861 - Direct Phone

              (847) 350-9861 - Direct Fax

              (847) 368-1500 - Office Phone

              (847) 368-1501 - Office Fax




              On Fri, Feb 28, 2020 at 4:02 PM Seth Corthell <scorthell@jaszczuk.com>
              wrote:

                Ross,



                Our client has approved the following agreement:

                        Plaintiffs will pause all discovery, including all depositions, until March
                        18, 2020.

                              If our motion to stay is granted by then, the issue is moot because
                              all discovery will be stayed pending a resolution regarding the
                              class settlement.
                              If the motion to stay is denied on the merits, Defendants will
                              agree, subject to court approval, to extend the deadline for
                              Plaintiffs to file a class certification motion by 30 days.
                              If the motion to stay is still pending, Defendants will move for a
                              protective order on March 18 and if that motion is eventually
                              denied, will agree, subject to court approval, to extend the class
                              certification deadline by 30 days following an order denying the
                              motion for protective order or otherwise rendering it moot (i.e. an
                              order denying the motion to stay).

                Given that you expressed your consent in the prior email, I consider the
                agreement final. If you disagree, please let me know.

                Best,



                Seth Corthell



                                                 11
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 13 of 24 PageID 2530




                Jaszczuk P.C.

                311 S. Wacker Drive, Suite 3200

                Chicago, IL 60606

                312-442-0401

                scorthell@jaszczuk.com

                www.jaszczuk.com


                NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged, confidential
                and/or protected from disclosure under applicable law, and is intended solely for the use of the individual(s) to
                whom it is addressed. If you believe you received this email in error, please notify the sender immediately,
                destroy this email and all copies of it and do not copy or disclose it to anyone else.




                From: Ross Good <rgood@andersonwanca.com>
                Sent: Thursday, February 27, 2020 1:31 PM
                To: Seth Corthell <scorthell@jaszczuk.com>
                Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
                <mschuchardt@jaszczuk.com>; Ryan Kelly <rkelly@andersonwanca.com>;
                Glenn Hara <ghara@andersonwanca.com>
                Subject: Re: Arkin v. Smith - Notice of Depositions



                Seth,

                We accept your offer. Please ask your client for approval. We do not believe
                anything needs to be submitted to the Court until March 18, 2020. Please let
                us know if you disagree.



                --

                Ross Good

                Anderson + Wanca

                3701 Algonquin Rd., Suite 500

                Rolling Meadows, IL 60008

                rgood@andersonwanca.com - EMail

                                                            12
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 14 of 24 PageID 2531


                (847) 350-9861 - Direct Phone

                (847) 350-9861 - Direct Fax

                (847) 368-1500 - Office Phone

                (847) 368-1501 - Office Fax




                On Thu, Feb 27, 2020 at 12:59 PM Seth Corthell <scorthell@jaszczuk.com>
                wrote:

                  Ross,



                  Following up on our call here is the proposal as I understand it:



                          Plaintiffs will pause all discovery, including all depositions, until
                          March 18, 2020.

                                If our motion to stay is granted by then, the issue is moot
                                because all discovery will be stayed pending a resolution
                                regarding the class settlement.
                                If the motion to stay is denied on the merits, Defendants will
                                agree, subject to court approval, to extend the deadline for
                                Plaintiffs to file a class certification motion by 30 days.
                                If the motion to stay is still pending, Defendants will move for
                                a protective order on March 18 and if that motion is eventually
                                denied, will agree, subject to court approval, to extend the class
                                certification deadline by 30 days following an order denying
                                the motion for protective order or otherwise rendering it moot
                                (i.e. an order denying the motion to stay).



                  If this proposal is acceptable to you, we will reach out to our client and ask
                  for immediate approval.



                  Best,



                  Seth Corthell


                                                 13
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 15 of 24 PageID 2532




                 Jaszczuk P.C.

                 311 S. Wacker Drive, Suite 3200

                 Chicago, IL 60606

                 312-442-0401

                 scorthell@jaszczuk.com

                 www.jaszczuk.com


                 NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged,
                 confidential and/or protected from disclosure under applicable law, and is intended solely for the use of the
                 individual(s) to whom it is addressed. If you believe you received this email in error, please notify the sender
                 immediately, destroy this email and all copies of it and do not copy or disclose it to anyone else.




                 From: Ross Good <rgood@andersonwanca.com>
                 Sent: Thursday, February 27, 2020 10:56 AM
                 To: Seth Corthell <scorthell@jaszczuk.com>
                 Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
                 <mschuchardt@jaszczuk.com>; Ryan Kelly
                 <rkelly@andersonwanca.com>; Glenn Hara <ghara@andersonwanca.com>
                 Subject: Re: Arkin v. Smith - Notice of Depositions



                 Seth,

                 We will not agree to the Motion to Stay. We intend to file our opposition.



                 We will agree not to pursue the depositions in Arkin v. Smith until the
                 motion to stay is decided or March 18, 2020, whichever is earlier. In
                 exchange, we ask that Smith agree to jointly move to extend the April 3,
                 2020 deadline for our motion for class certification if Arkin requests it. It is
                 our understanding that you have rejected our offer. Please let me know if
                 this is incorrect.



                 Thank you




                                                           14
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 16 of 24 PageID 2533


                 --  

                 Ross Good

                 Anderson + Wanca

                 3701 Algonquin Rd., Suite 500

                 Rolling Meadows, IL 60008

                 rgood@andersonwanca.com - EMail

                 (847) 350-9861 - Direct Phone

                 (847) 350-9861 - Direct Fax

                 (847) 368-1500 - Office Phone

                 (847) 368-1501 - Office Fax




                 On Thu, Feb 27, 2020 at 10:42 AM Seth Corthell
                 <scorthell@jaszczuk.com> wrote:

                    Ross,



                    Following up on our conversation on the phone, here is our counter offer:



                    Plaintiffs Arkin and Sawyer will agree to the motion to stay, conditioned
                    on the Court extending the April 3, 2020 deadline for parties to move for
                    certification regardless of whether the motion to stay is granted or
                    denied. The motion will reflect that Defendants agree to this extension.
                    The motion should be filed today or tomorrow.



                    Let us know if this is acceptable to you and if so we will ask for
                    immediate approval from our client.



                    Best,



                    Seth Corthell

                                              15
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 17 of 24 PageID 2534




                   Jaszczuk P.C.

                   311 S. Wacker Drive, Suite 3200

                   Chicago, IL 60606

                   312-442-0401

                   scorthell@jaszczuk.com

                   www.jaszczuk.com


                   NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged,
                   confidential and/or protected from disclosure under applicable law, and is intended solely for the use of the
                   individual(s) to whom it is addressed. If you believe you received this email in error, please notify the
                   sender immediately, destroy this email and all copies of it and do not copy or disclose it to anyone else.




                   From: Ross Good <rgood@andersonwanca.com>
                   Sent: Thursday, February 27, 2020 9:44 AM
                   To: Seth Corthell <scorthell@jaszczuk.com>
                   Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
                   <mschuchardt@jaszczuk.com>; Ryan Kelly
                   <rkelly@andersonwanca.com>; Glenn Hara
                   <ghara@andersonwanca.com>
                   Subject: Re: Arkin v. Smith - Notice of Depositions



                   As you know, Arkin and Smith have at least twice asked Judge
                   Honeywell to extend deadlines in the Case Management Order.
                   Nevertheless, we will agree not to pursue the depositions in Arkin v.
                   Smith until the motion to stay is decided or March 18, 2020, whichever is
                   earlier. In exchange, we ask that Smith agree to jointly move to extend
                   the April 3, 2020 deadline for our motion for class certification if Arkin
                   requests it. Please provide your position.



                   --  

                   Ross Good

                   Anderson + Wanca

                   3701 Algonquin Rd., Suite 500

                                                         16
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 18 of 24 PageID 2535


                   Rolling Meadows, IL 60008

                   rgood@andersonwanca.com - EMail

                   (847) 350-9861 - Direct Phone

                   (847) 350-9861 - Direct Fax

                   (847) 368-1500 - Office Phone

                   (847) 368-1501 - Office Fax




                   On Wed, Feb 26, 2020 at 4:21 PM Seth Corthell
                   <scorthell@jaszczuk.com> wrote:

                     Ross,



                     Following up on this email, I am attaching a copy of our motion for
                     protective order that we intend to file in the H. D. Smith matter. Please
                     let us know whether you object to this motion. If you are willing to
                     hold off on setting deposition dates until after the Court has ruled on
                     the motion to stay, we can avoid motion practice on this issue.



                     If you would like to discuss over the phone, I am in my office.



                     Best,



                     Seth Corthell



                     Jaszczuk P.C.

                     311 S. Wacker Drive, Suite 3200

                     Chicago, IL 60606

                     312-442-0401

                     scorthell@jaszczuk.com


                                             17
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 19 of 24 PageID 2536


                     www.jaszczuk.com


                     NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is privileged,
                     confidential and/or protected from disclosure under applicable law, and is intended solely for the use of
                     the individual(s) to whom it is addressed. If you believe you received this email in error, please notify
                     the sender immediately, destroy this email and all copies of it and do not copy or disclose it to anyone
                     else.




                     From: Ross Good <rgood@andersonwanca.com>
                     Sent: Thursday, February 20, 2020 2:19 PM
                     To: Seth Corthell <scorthell@jaszczuk.com>
                     Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret
                     Schuchardt <mschuchardt@jaszczuk.com>
                     Subject: Re: Arkin v. Smith - Notice of Depositions



                     Seth,

                     I have been asking for deposition dates for several weeks. I am not
                     withdrawing my requests. Please provide deposition dates or file a
                     motion for protective order



                     On Thu, Feb 20, 2020, 1:15 PM Seth Corthell
                     <scorthell@jaszczuk.com> wrote:

                        Ross,



                        Given your refusal to consent to staying the litigation while the court
                        considers the proposed settlement, we filed a motion to stay
                        yesterday afternoon. Now that the motion to stay is on file, we
                        assume that you will hold off on pursuing the depositions you
                        previously attempted to notice (and for which you have given us
                        until February 21 to provide you with available dates) until the court
                        rules on our motion to stay. Please let us know if our assumption is
                        correct. Otherwise, if you continue to insist that the depositions
                        move forward despite our pending motion to stay, we will have no
                        choice but to file a motion for a protective order.



                        I’m happy to jump on the phone at any time if you would like to
                        discuss.


                                                       18
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 20 of 24 PageID 2537




                       Best,



                       Seth Corthell



                       Jaszczuk P.C.

                       311 S. Wacker Drive, Suite 3200

                       Chicago, IL 60606

                       312-442-0401

                       scorthell@jaszczuk.com

                       www.jaszczuk.com


                       NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is
                       privileged, confidential and/or protected from disclosure under applicable law, and is intended solely
                       for the use of the individual(s) to whom it is addressed. If you believe you received this email in
                       error, please notify the sender immediately, destroy this email and all copies of it and do not copy or
                       disclose it to anyone else.




                       From: Ross Good <rgood@andersonwanca.com>
                       Sent: Wednesday, February 19, 2020 3:21 PM
                       To: Seth Corthell <scorthell@jaszczuk.com>
                       Cc: Martin Jaszczuk <mjaszczuk@jaszczuk.com>; Margaret
                       Schuchardt <mschuchardt@jaszczuk.com>
                       Subject: Re: Arkin v. Smith - Notice of Depositions



                       Seth,

                       Judge Honeywell has not vacated any of the deadlines including the
                       April 3 deadline for Motion for Class Certification. Plaintiffs will not
                       agree to a stay. Please provide available deposition dates no later
                       than February 21, 2020.



                       Thank you



                                                      19
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 21 of 24 PageID 2538



                       --  

                       Ross Good

                       Anderson + Wanca

                       3701 Algonquin Rd., Suite 500

                       Rolling Meadows, IL 60008

                       rgood@andersonwanca.com - EMail

                       (847) 350-9861 - Direct Phone

                       (847) 350-9861 - Direct Fax

                       (847) 368-1500 - Office Phone

                       (847) 368-1501 - Office Fax




                       On Wed, Feb 19, 2020 at 9:38 AM Seth Corthell
                       <scorthell@jaszczuk.com> wrote:

                          Ross,



                          I called your office but it appears you are away from your desk.
                          Now that you have had an opportunity to review the settlement
                          and motion for preliminary approval, please let us know whether
                          you have any objections to our motion to stay the action. I am
                          available via my direct line if you would like to discuss.



                          Best,



                          Seth Corthell



                          Jaszczuk P.C.

                          311 S. Wacker Drive, Suite 3200

                          Chicago, IL 60606

                                            20
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 22 of 24 PageID 2539


                         312-442-0401

                         scorthell@jaszczuk.com

                         www.jaszczuk.com


                         NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is
                         privileged, confidential and/or protected from disclosure under applicable law, and is intended
                         solely for the use of the individual(s) to whom it is addressed. If you believe you received this
                         email in error, please notify the sender immediately, destroy this email and all copies of it and do
                         not copy or disclose it to anyone else.




                         From: Seth Corthell
                         Sent: Friday, February 14, 2020 1:42 PM
                         To: Ross Good <rgood@andersonwanca.com>
                         Cc: Ryan Kelly <rkelly@andersonwanca.com>; Michelle Osborn
                         <mosborn@andersonwanca.com>; Martin Jaszczuk
                         <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
                         <mschuchardt@jaszczuk.com>; Beth-Ann Krimsky <beth-
                         ann.krimsky@gmlaw.com>; lawren.zann@gmlaw.com; Phil Bock
                         <phil@classlawyers.com>; Tod Lewis <Tod@bockhatchllc.com>;
                         service@anchortpc.com; rhatch@classlawyers.com; David
                         Oppenheim <david@classlawyers.com>
                         Subject: RE: Arkin v. Smith - Notice of Depositions



                         Ross,



                         Following up on our call this morning, we are not available for
                         depositions on the dates and at the locations you have unilaterally
                         noticed. We will have to decide on alternative dates and locations
                         if the litigation continues.



                         Furthermore, during our call I noted that we anticipate Bock Hatch
                         filing a motion for preliminary approval soon. I asked if you
                         would object to a motion to stay, which we intend to file after the
                         motion for preliminary approval is on file. You indicated that you
                         would need to see the settlement prior to making a decision on
                         whether to oppose the motion to stay.



                                                     21
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 23 of 24 PageID 2540


                         Best,



                         Seth Corthell



                         Jaszczuk P.C.

                         311 S. Wacker Drive, Suite 3200

                         Chicago, IL 60606

                         312-442-0401

                         scorthell@jaszczuk.com

                         www.jaszczuk.com


                         NOTICE: This email is from the law firm of Jaszczuk P.C., may contain information that is
                         privileged, confidential and/or protected from disclosure under applicable law, and is intended
                         solely for the use of the individual(s) to whom it is addressed. If you believe you received this
                         email in error, please notify the sender immediately, destroy this email and all copies of it and do
                         not copy or disclose it to anyone else.




                         From: Ross Good <rgood@andersonwanca.com>
                         Sent: Friday, January 24, 2020 9:43 PM
                         To: Seth Corthell <scorthell@jaszczuk.com>; Martin Jaszczuk
                         <mjaszczuk@jaszczuk.com>; Margaret Schuchardt
                         <mschuchardt@jaszczuk.com>; Beth-Ann Krimsky <beth-
                         ann.krimsky@gmlaw.com>; lawren.zann@gmlaw.com; Phil Bock
                         <phil@classlawyers.com>; Tod Lewis <Tod@bockhatchllc.com>;
                         service@anchortpc.com; rhatch@classlawyers.com; David
                         Oppenheim <david@classlawyers.com>
                         Cc: Ryan Kelly <rkelly@andersonwanca.com>; Michelle Osborn
                         <mosborn@andersonwanca.com>
                         Subject: Arkin v. Smith - Notice of Depositions



                         Seth,

                         I am attaching a Notice of Depositions.




                                                     22
Case 8:19-cv-01723-CEH-AEP Document 64-1 Filed 03/19/20 Page 24 of 24 PageID 2541


                         When we talked yesterday, you indicated you had no preference as
                         to where these depositions are set. As we discussed yesterday, I
                         am willing to move the depositions to locations that are more
                         convenient for deponents.



                         When are you available to meet-and-confer?



                         Thank you



                         --

                         Ross Good

                         Anderson + Wanca

                         3701 Algonquin Rd., Suite 500

                         Rolling Meadows, IL 60008

                         rgood@andersonwanca.com - EMail

                         (847) 350-9861 - Direct Phone

                         (847) 350-9861 - Direct Fax

                         (847) 368-1500 - Office Phone

                         (847) 368-1501 - Office Fax



                         [CAUTION: This email was sent from outside of this
                         organization]




                                          23
